Title: Remonstrance of the Mayor and Council of the Town of Alexandria to Congress, 23 March 1816
From: 
To: Congress


                    
                        
                            Alexandria
                            23d: March 1816
                        
                    
                    To the honorable the Senate and House of representatives of the United States of America in Congress Assembled
                    The Remonstrance of the Mayor & Common Council of the Town of Alexandria on behalf of the Citizens of the said town & others, most respectfully sheweth that they have seen with surprize and regret that a bill is depending before the honorable the Senate, the object of which is to limit the right of appeal from the Circuit Court of the District of Columbia to

the supreme Court. Your remonstrants did not expect that any attempt would have been made to abridge the few privileges which the people of the District of Columbia are permited to enjoy. They view the present attempt to deprive them of the right of appealing to the highest Court in all cases where the claim amounts to one hundred dollars, which they have enjoyed ever since their existence under their State Government, and since the removal of the general Government to the Potomac, the same Right has been Continued. Your memorialists cannot forbear to solic[i]t Congress to reflect on the peculiar situation in which the people of the District are placed. They are governed by laws in the enactment of which they have no voice. Their property their liberty and their lives, are under the controul of a government in the administration of which they can have no part. The situation in which the people of the District of Columbia are placed, is the same in which the Colonies were, who to rescue themselves from this degraded state waged the war of 1776. We are taxed without representation on the floor of Congress. We have not even a territorial Delegate. Deprived of the common civil rights for which America has faught and bled, the people of the District have quietly submitted, because the form of the constitution under which they have lived demanded it of them, because the public good required the sacrifice. But can the public good require that the right of appeal should be more limited than it is. In many cases the public interest requires that the cases in which the sum claimed is but $.100. should be reexamined by the Supreme Court. In some cases where the sum or value of the article does not exceed $.100. are involved important principles. The Court of Appeals of Virginia has appellate jurisdiction in all cases where the claim amounts to $.100. The Congress of 1801, which passed the law which now regulates the right of appeal intended most correctly and with a becomeing sense of Justice to place the people of the District in a situation as nearly like that in which they were under the state governments as the Constitution would allow. They abridged their former rights no further than The Constitution Compelled them. The cases which are taken by writ of Error from the Courts of the District of Columbia to the Supreme Court, generally Involve in them principles of Importance, and which ought to be settled by the Court of the last resort.
                    Your Memorialists cannot beleive that the Honorable Court can have any reluctance to hear appeals from the District of Columbia, altho’ the claim in dispute amounts to no more than One hundred dollars, but if such were their wish, that wish ought not to Influence your honorable body.
                    The Court of Kings Bench, have Jurisdiction where not more than Forty shillings are Involved. That Court does not feel itself degraded by taking cognizance of such cases, They listen to and decide forty shilling cases, with as much attention and solemnity as they do Cases in which Thousands of pounds are claimed. Your Memorialists do hope that the present Law

which limits the right of appeal, may not be repealed. That some respect will be paid to the Just claims of the people of the District on this Important subject. Those who are advocates Of a more limited right of appeal say that by the present Law the people of the District are in this respect in a better situation than the rest of the Citizens of the United States. This argument will upon a little Consideration appear to be without foundation.
                    The Citizens of the different States have in all cases in which the United States Court have no Jurisdiction, the State Courts to resort to in which the right of appeal is allowed, where the sum Amounts to One Hundred dollars. The Citizens of the District of Columbia, have but one Court to which they can resort, the decision of which in all cases under One Thousand dollars, it is intended by the present bill shall be final. In this Point of view the Citizens of the District of Columbia are to be placed in a worse situation than the Citizens of the States. The Passage of the bill Contemplated will in the Opinion of your Memorialists do the Citizens of the District of Columbia a serious Wrong; a wrong which they will be Compelled to view as an act tending to deprive them of one among the most Important of the few priviledges they now Possess. All which is most respectfully submitted.
                    
                        Edm: J Lee MayorAug. J. Smith,Prest of the common Council of Alexa.[and twelve others]
                    
                